HAPTON, J.
We are well satisfied with the verdict and judgment in this case ; and heartily approve of the legal principles upon which they are hased. It is not always an easy task to discriminate between the remote and consequential damages resulting from an act, and those which are its natural and proximate consequences. The law refuses to take into consideration the former, but holds the agent responsible for the latter. And this general principiéis applicable equally to contracts and torts, where there is an absence of all fraud, malice and oppression and there is no intention to injure.
In this case we regard the death of the slave as the natural consequence of the act of the defendants in providing him with the means of intoxication. By natural consequences, it is not meant that they should be such as would upon calculation of chances be likely to occur, or suelí as extreme prudence might anticipate ; but “such as have actually ensued without the occurrence of any such extraordinary conjunction of circumstances, as that the usual course of nature has been departed from.”
The sale of whisky to the negro was unlawful, but that does not constitute the source of responsibility. The defendants might have sold the negro a rope, with which he immediately went out and hanged himself. The distinction between such a sale and a sale of intoxicating liquors is obvious. The former, though a breach of law, was not likely to be attended with injurious consequences, without a concurrence of circumstances and co-operation of acts ®n the part of the slave, not to be oxpected in the usual course of events. The latter is like placing noxious food within the reach of domestic animals.
These are the general principles upon which the instructions given by the Circuit Court were based and we have barely alluded to them, without going into a more particular investigation. That has already been performed in so able and satisfactory a manner by the Supreme Court of South Carolina in a parallel case, Harrison v. Berkley, 1 Strobhart’s R. 525, that we prefer refer-ing to that opinion for a full discussion of the whole subject.
The plaintiffs in error, however, admitting the general principles to be as above stated and as decided in the instructions given to the jury, insist that the seventh and tenth instructions, asked by the defendants, should have been given. These instructions substantially asserted, that if the drunkenness, which brought about the negro’s death, proceeded from whisky other than that sold by the defendants, they are not liable. The objection to such an instruction is, that there was no evidence before the jury to warrant it. That the negro had been furnished with some intoxicating liquor before he purchased the whisky from the store, was proved, but it was clearly proved that he was entirely sober when he made the application to defendants’ clerk. Moreover as the facts Btood, it would seem to be quite immaterial whether the defendants furnished the whisky at their store or at their mill, and ail the whisky drank was procured at one place or the other.
The principle asserted in the instruction as to the liability of the defendants for the acts of their clerk, and as to the rule by which the jury were to determine their approbation of his conduct, was correct in law and morals. Judgment affirmed.